UNPUBLISHED

                        UNITED STATES COURT OF APPEALS
                            FOR THE FOURTH CIRCUIT


                                       No. 21-6890


ARYEE HENDERSON, a/k/a Aryee Henderson #59105,

                     Plaintiff – Appellant,

              v.

OFFICER CLEVELAND; SERGEANT THOMAS; OFFICER CORLEY;
OFFICER PARRISH; OFFICER DELK; OFFICER HENDERSON; SERGEANT
COAXUM; LIEUTENANT ANDERSON-DAVENPORT,

                     Defendants - Appellees.



Appeal from the United States District Court for the District of South Carolina, at Florence.
Sherri A. Lydon, District Judge. (4:20-cv-02726-SAL-TER)


Submitted: October 14, 2021                                     Decided: October 19, 2021


Before DIAZ and QUATTLEBAUM, Circuit Judges, and KEENAN, Senior Circuit Judge.


Dismissed by unpublished per curiam opinion.


Aryee Henderson, Appellant Pro Se. Brian L. Craven, Anthony Martin Ibarra, Daniel Roy
Settana, Jr., MCKAY FIRM, P.A., Columbia, South Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Aryee Henderson seeks to appeal the district court’s text order affirming the

magistrate judge’s order denying without prejudice Henderson’s motion for depositions.

This court may exercise jurisdiction only over final orders, 28 U.S.C. § 1291, and certain

interlocutory and collateral orders, 28 U.S.C. § 1292; Fed. R. Civ. P. 54(b); Cohen v.

Beneficial Indus. Loan Corp., 337 U.S. 541, 545-46 (1949). The order Henderson seeks to

appeal is neither a final order nor an appealable interlocutory or collateral order.

Accordingly, we dismiss the appeal for lack of jurisdiction. We dispense with oral

argument because the facts and legal contentions are adequately presented in the materials

before this court and argument would not aid the decisional process.

                                                                             DISMISSED




                                            2